Citation Nr: 0211589	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  02-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 2, 
2000 for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a higher rating for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1942 to October 
1945 and from October 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 RO rating decision which granted 
service connection and a 50 percent rating for PTSD, 
effective from October 2, 2000.  The veteran appeals for an 
earlier effective date for service connection for PTSD and 
for a higher rating for PTSD.  In April 2002 he testified at 
a hearing before a member of the Board at the RO.


FINDINGS OF FACT

1.  The veteran did not appeal a February 1993 RO rating 
decision which denied service connection for PTSD.

2. An application to reopen the claim for service connection 
for PTSD was received by the RO on October 2, 2000, and the 
RO thereafter granted service connection effective from that 
date.

3.  The veteran's PTSD is manifested by no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
2, 2000, for service connection for PTSD, have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).

2.  The veteran's PTSD is no more than 50 percent disabling.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Received from the veteran in August 1992 was his initial 
claim for service connection for PTSD.

By letter dated September 1992, the RO requested that the 
veteran provide additional evidence to support his claim for 
PTSD.  In October 1992 he responded to the RO's request and 
submitted several documents in support of his claim.  

In January 1993 the veteran underwent a VA psychiatric 
examination, and it was noted that although he had sufficient 
stressors in service, he did not have symptomatology 
compatible with PTSD in order to make a diagnosis.

By February 1992 rating decision, the RO denied service 
connection for PTSD, based on a finding that no current 
diagnosis of PTSD was shown.  The veteran was notified of 
this rating decision, and his appellate rights thereto, by 
letter dated in March 1993.  There is a notation on the 
letter that it was remailed in April 1993 to the veteran at 
his new address.  

By letter dated in April 1993, the veteran's brother advised 
the Secretary of VA that since the veteran could not read or 
write, he was asked to be the veteran's spokesman.  The 
veteran's brother indicated he could not understand why the 
veteran's claims were denied and asked that the Secretary of 
VA to review the veteran's case.  

By letter dated in June 1993, the RO advised the veteran's 
brother that service connection for PTSD had been denied, 
that the veteran had been advised of that decision by letter 
dated in March 1993, and that if the veteran wished to 
disagree with that decision he should submit a notice of 
disagreement by March 1994.  The veteran's brother was also 
notified that if the veteran could not write, someone else 
could write the statement of disagreement for him.

The claims folder shows the veteran has severe non-service-
connected physical ailments, such as a spinal cord disorder 
which results in paraplegia and confines him to a wheelchair.  
Since 1996 he has been found to be permanently and totally 
disabled for non-service-connected pension purposes due to 
his physical problems, and since 2000 he has been found to be 
in need of aid and attendance because of his physical 
problems.

Received from the veteran on October 2, 2000 was a letter in 
which he essentially requested that his claim for service 
connection for PTSD be reopened.  In the letter it was noted 
that the veteran's family knew he could not read or write, 
that there was no communication by letter, and that he was so 
illiterate that they spelled his name wrong. 

VA home health care treatment records showed that in March 
2001 it was noted that the veteran was active in church and 
attended on Sundays.  In April 2001 it was noted that he had 
nightmares, and was emotionally stable and got good support.

On VA examination for PTSD in April 2001 the veteran reported 
he was not receiving any mental health treatment.  He 
reported having nightmares two to three times a week, and 
that medication for the nightmares had been tried without 
success.  After a nightmare he could not return to sleep and 
stayed up the rest of the night.  He reported numerous 
intrusive thoughts about the war.  He did not care to be in 
crowds and would go to a restaurant on occasion, but would 
sit off to the side.  He enjoyed going to stores.  He lived 
alone and had been married three times, and claimed he was 
close to his wives.  He reported working as a farmer and then 
for Timex for 30 years.  He spent the majority of his time in 
his wheelchair, looking out the window, but did do some 
socializing through the church.  Mental status examination 
showed that the veteran was casually groomed, eye contact was 
good, and no anxiety or dysphoria was noted.  Speech was 
within normal limits with regard to rate and rhythm.  The 
veteran's mood was found to be euthymic and his affect was 
appropriate to content.  His thought processes and 
associations were logical and tight and there was no 
loosening of associations or confusion.  No gross impairment 
of memory was observed and the veteran was oriented in all 
spheres.  He did not complain of hallucinations or delusional 
material.  His insight and judgment were adequate, and he 
denied suicidal or homicidal ideation.  The diagnosis was 
chronic PTSD and a Global Assessment of Functioning (GAF) 
score of 60 was assigned.  

By May 2001 rating decision the RO granted service connection 
for PTSD and assigned a 50 percent rating effective from 
October 2, 2000.

In April 2002 the veteran testified at a Board hearing.  He 
said that he had nightmares and night sweats at least two or 
three times a week and he took medication to help him sleep.  
He also testified that after two wars he was in bad shape and 
his nerves were gone and he took medication for his nerves.  
At home, he said, he looked out the window all the time and 
locked his doors, and had a gun which made him feel safe and 
which he kept under a chest of drawers by his bed while he 
slept.  He said he was jumpy and scared around loud noises.  
He said he had crying spells when he was by himself and 
everything would just hit him, but he did not think about 
suicide.  He testified that his daughter and son-in-law were 
with him all the time, except at night, and they checked on 
him to make sure he was okay.  He testified that he would 
rather be at home than anywhere else.  He testified that when 
his wife was alive they went fishing and camped out and that 
kept his life going pretty well, but after he lost his wife 
his situation got worse.  He testified he first got mental 
health treatment in 1988.  The veteran's daughter testified 
that it was hard to get him out of the house to come to the 
hearing, that he had terrible nightmares, that he was 
withdrawn and not social, that he likes to just stay home, 
that the only place the veteran goes is to church, and that 
he did not go out to eat or socialize.  She testified that 
the only contacts he had was a little bit of company and that 
he had no family left, other than her, her husband, and her 
brother.  She claimed that crowds make him nervous and he 
cried a lot.  The veteran testified that he was not 
undergoing any mental health treatment, but that he did 
receive care from a VA home health therapist.

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claims 
for an earlier effective date for service connection for PTSD 
and for a higher rating for PTSD.  He has been afforded VA 
examinations and identified relevant medical records have 
been obtained.  The Board is satisfied that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Entitlement to an effective date earlier than October 2, 2000
for service connection for PTSD

The veteran's claim for service connection for PTSD was 
denied by an unappealed  February 1992 RO rating decision 
which is considered final.  Thereafter, an application to 
reopen the claim was received by the RO on October 2, 2000.  
Based on new and material evidence, the RO in May 2001 found 
that the claim was reopened, and based on consideration of 
all evidence, the RO granted service connection for PTSD.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The RO 
established October 2, 2000 as the effective date for service 
connection for PTSD.

The effective date for service connection and compensation, 
based on a reopened claim supported by new and material 
evidence, is the date of VA receipt of the reopened claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).  

The veteran believes that service connection for PTSD should 
be established at some point prior to October 2000.  However, 
given the rules concerning finality of decisions, and the 
effective date for service connection based on a reopened 
claim supported by new and material evidence, such is not 
possible.  The effective date assigned by the RO, October 2, 
2000, is the date of VA receipt of the application to reopen 
the claim with new and material evidence.  No earlier 
effective date is permitted by law. 

The law, not the evidence, controls the outcome of this 
claim.  As a matter of law, the claim for an earlier 
effective date for service connection for PTSD must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Entitlement to a higher rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under the rating criteria applicable to PTSD, a 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The veteran contends that his PTSD is more than 50 percent 
disabling.  On VA examination in April 2001 he reported 
symptoms related to his PTSD, including nightmares, intrusive 
thoughts, and avoiding crowds.  He also, however, reported he 
was not receiving any mental health treatment, he enjoyed 
going to stores, and did some socializing through the church.  
Examination showed he was casually groomed and had good eye 
contact, no anxiety, and normal speech.  His mood was 
euthymic, he had an appropriate affect, his thought processes 
and associations were logical and tight, and there was no 
memory impairment, hallucinations or delusional material.  
His insight and judgment were adequate, and he denied 
suicidal or homicidal ideation.  A GAF score of 60 was 
assigned, which is indicative of moderate symptoms or 
moderate difficulty in social or occupational functioning.

The veteran has severe non-service-connected physical 
ailments which render him permanently and totally disabled 
and in need of aid and attendance for non-service-connected 
pension purposes, but the effects of the non-service-
connected conditions may not be considered in support of the 
claim for a higher rating for service-connected PTSD.  
38 C.F.R. § 4.14.  Although the veteran has testified to 
having various psychiatric symptoms, the record reflects that 
he receives good support from his daughter and son-in-law, 
does some socializing through church, and has been found to 
be emotionally stable.  There is no indication that the 
veteran's prior employment was affected by his PTSD.  The 
objective evidence does not show that his PTSD causes 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms such 
as suicidal ideation, speech intermittently illogical, 
obscure, or irrelevant, near-continuous depression, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, or difficulty in adapting to 
stressful circumstances.  

Accordingly, the Board finds that the veteran's overall PTSD 
disability picture most closely approximates the criteria for 
a 50 percent rating, than a 70 percent rating, and thus, the 
lower rating of 50 percent is to be assigned.  38 C.F.R. § 
4.7.  The Board also notes that the veteran's PTSD has not 
been more than 50 percent disabling during any period of time 
since the effective date of service connection on October 2, 
2000.  Fenderson v. West, 12 Vet.App. 119 (1999).  As the 
preponderance of the evidence is against a higher rating for 
PTSD, the benefit-of-the-doubt doctrine rule is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

An effective date earlier than October 2, 2000 for service 
connection for PTSD is denied.

A higher rating for PTSD is denied. 


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

